 



Exhibit 10.01

FLEXTRONICS INTERNATIONAL LTD.

2002 INTERIM INCENTIVE PLAN

As Adopted May 6, 2002

     1. PURPOSE. The purpose of this Plan is to provide incentives to attract,
retain and motivate eligible persons whose present and potential contributions
are important to the success of the Company, its Parent and Subsidiaries, by
offering them an opportunity to participate in the Company’s future performance
through awards of Options and Share Bonuses. Capitalized terms not defined in
the text are defined in Section 20.

     2. SHARES SUBJECT TO THE PLAN.

          2.1 Number of Shares Available. Subject to Sections 2.2 and 15, the
total number of Shares reserved and available for grant and issuance pursuant to
this Plan will be 20,000,000 Shares plus Shares that are subject to:
(a) issuance upon exercise of an Option but cease to be subject to such Option
for any reason other than exercise of such Option; (b) issuance pursuant to a
Share Bonus but cease to be subject to such Share Bonus for any reason other
than issuance pursuant to such Share Bonus; and (c) an Award that otherwise
terminates without Shares being issued. At all times the Company shall reserve
and keep available a sufficient number of Shares as shall be required to satisfy
the requirements of all outstanding Awards granted under this Plan.

          2.2 Adjustment of Shares. Should any change be made to the Shares
issuable under the Plan by reason of any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Shares as a class without the Company’s receipt of
consideration, then appropriate adjustments shall be made to (i) the maximum
number and/or class of securities issuable under the Plan and (ii) the number
and/or class of securities and price per Share in effect under each Award
outstanding under Sections 5 and 6. Such adjustments to the outstanding Awards
are to be effected in a manner which shall preclude the enlargement or dilution
of rights and benefits under such Awards, provided, however, that (i) fractions
of a Share will not be issued but will be replaced by a cash payment equal to
the Fair Market Value of such fraction of a Share, as determined by the
Committee, and (ii) in the case of an Option granted under Section 5, no such
adjustment shall be made if as a result, the Exercise Price would fall below the
par value of a Share and if such adjustment would but for this paragraph (ii)
result in the Exercise Price being less than the par value of a Share, the
Exercise Price payable shall be the par value of a Share. The adjustments
determined by the Committee shall be final, binding and conclusive.

     3. ELIGIBILITY. All Awards may be granted to employees, officers and
directors of the Company or any Parent or Subsidiary of the Company, provided
however, that non-executive directors of the Company shall be eligible for the
grant of Awards only to the extent permitted by, and subject to compliance with,
all applicable laws and regulations. A person may be granted more than one Award
under this Plan. Awards granted to officers and non-employee directors may not
exceed in the aggregate forty-nine percent (49%) of all Shares that are reserved
for grant under this Plan.

     4. ADMINISTRATION.

          4.1 Committee Authority. This Plan will be administered by the
Committee or by the Board acting as the Committee. Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan. The
Committee will have the authority to:



        (a)    construe and interpret this Plan, any Award Agreement and any
other agreement or document executed pursuant to this Plan;           (b)   
prescribe, amend and rescind rules and regulations relating to this Plan or any
Award;

 



--------------------------------------------------------------------------------



 





        (c)    select persons to receive Awards;           (d)    determine the
form and terms of Awards;           (e)    determine the number of Shares or
other consideration subject to Awards;           (f)    determine whether Awards
will be granted singly, in combination with, in tandem with, in replacement of,
or as alternatives to, other Awards under this Plan or any other incentive or
compensation plan of the Company or any Parent or Subsidiary of the Company;  
        (g)    grant waivers of Plan or Award conditions;           (h)   
determine the vesting, exercisability and payment of Awards;           (i)   
correct any defect, supply any omission or reconcile any inconsistency in this
Plan, any Award or any Award Agreement;           (j)    determine whether an
Award has been earned; and           (k)    make all other determinations
necessary or advisable for the administration of this Plan.

          4.2 Committee Discretion. Any determination made by the Committee with
respect to any Award will be made in its sole discretion at the time of grant of
the Award or, unless in contravention of any express term of this Plan or Award,
at any later time, and such determination will be final and binding on the
Company and on all persons having an interest in any Award under this Plan. The
Committee may delegate to one or more officers of the Company the authority to
grant an Award under this Plan to Participants who are not Insiders of the
Company.

     5. OPTIONS. The Committee may grant Options that are Nonqualified Stock
Options (“NQSOS”) to eligible persons and will determine the number of Shares
subject to the Option, the Exercise Price of the Option, the period during which
the Option may be exercised, and all other terms and conditions of the Option,
subject to the following:

          5.1 Form of Option Grant. Each Option granted under this Plan will be
evidenced by an Award Agreement which will expressly identify the Option as a
NQSO (“SHARE OPTION AGREEMENT”), and, except as otherwise required by the terms
of Section 7 hereof, will be in such form and contain such provisions (which
need not be the same for each Participant) as the Committee may from time to
time approve, and which will comply with and be subject to the terms and
conditions of this Plan.

          5.2 Date of Grant. The date of grant of an Option will be the date on
which the Committee makes the determination to grant such Option, unless
otherwise specified by the Committee. The Share Option Agreement and a copy of
this Plan will be delivered to the Participant within a reasonable time after
the granting of the Option.

          5.3 Exercise Period. Options may be exercisable within the times or
upon the events determined by the Committee as set forth in the Share Option
Agreement governing such Option; provided, however, that no Option will be
exercisable after the expiration of ten (10) years from the date the Option is
granted; and provided further that no Option granted to a person who is not an
employee of the Company or any Parent or Subsidiary of the Company on the date
of grant of that Option will be exercisable after the expiration of five (5)
years from the date the Option is granted. The Committee also may provide for
Options to become exercisable at one time or from time to time, periodically or
otherwise, in such number of Shares or percentage of Shares as the Committee
determines.

2



--------------------------------------------------------------------------------



 



          5.4 Exercise Price. The Exercise Price of an Option will be determined
by the Committee when the Option is granted. In no event may the Exercise Price
of an Option be less than the par value of the Shares. Payment for the Shares
purchased may be made in accordance with Section 7 of this Plan.

          5.5 Method of Exercise.



        (a)    Options may be exercised only by delivery to the Company (or as
the Company may direct) of a written share option exercise agreement (the
“EXERCISE AGREEMENT”) (in the case of a written Exercise Agreement, in the form
approved by the Board or the Committee, which need not be the same for each
Participant), in each case stating the number of Shares being purchased, the
restrictions imposed on the Shares purchased under such Exercise Agreement, if
any, and such representations and agreements regarding Participant’s investment
intent and access to information and other matters, if any, as may be required
or desirable by the Company to comply with applicable securities laws, together
with payment in full of the Exercise Price for the number of Shares being
purchased.           (b)    A written Exercise Agreement may be communicated
electronically through the use of such security device (including, without
limitation, any logon identifier, password, personal identification number,
smartcard, digital certificate, digital signature, encryption device, electronic
key, and/or other code or any access procedure incorporating any one or more of
the foregoing) as may be designated by the Board or the Committee for use in
conjunction with the Plan from time to time (“SECURITY DEVICE”), or via an
electronic page, site, or environment designated by the Company which is
accessible only through the use of such Security Device, and such written
Exercise Agreement shall thereby be deemed to have been sent by the designated
holder of such Security Device. The Company (or its agent) may accept and act
upon any written Exercise Agreement issued and/or transmitted through the use of
the Participant’s Security Device (whether actually authorized by the
Participant or not) as his authentic and duly authorized Exercise Agreement and
the Company (or its agent) may treat such Exercise Agreement as valid and
binding on the Participant notwithstanding any error, fraud, forgery, lack of
clarity or misunderstanding in the terms of such Exercise Agreement. All written
Exercise Agreements issued and/or transmitted through the use of the
Participant’s Security Device (whether actually authorized by the Participant or
not) are irrevocable and binding on the Participant upon transmission to the
Company (or as the Company may direct) and the Company (or its agent) shall be
entitled to effect, perform or process such Exercise Agreement without the
Participant’s further consent and without further reference to the Participant.
          (c)    The Company’s records of the Exercise Agreements (whether
delivered or communicated electronically or in printed form), and its record of
any transactions maintained by any relevant person authorized by the Company
relating to or connected with the Plan, whether stored in audio, electronic,
printed or other form, shall be binding and conclusive on the Participant and
shall be conclusive evidence of such Exercise Agreements and/or transactions.
All such records shall be admissible in evidence and, in the case of a written
Exercise Agreement which has been communicated electronically, the Participant
shall not challenge or dispute the admissibility, reliability, accuracy or the
authenticity of the contents of such records merely on the basis that such
records were incorporated and/or set out in electronic form or were produced by
or are the output of a computer system, and the Participant waives any of his
rights (if any) to so object.

          5.6 Termination. Notwithstanding the exercise periods set forth in the
Share Option Agreement, exercise of an Option will always be subject to the
following:

3



--------------------------------------------------------------------------------



 





        (a)    If the Participant is Terminated for any reason except death or
Disability, then the Participant may exercise such Participant’s Options only to
the extent that such Options would have been exercisable upon the Termination
Date no later than three (3) months after the Termination Date (or such shorter
or longer time period not exceeding five (5) years as may be determined by the
Committee), but in any event no later than the expiration date of the Options.  
        (b)    If the Participant is Terminated because of the Participant’s
death or Disability (or the Participant dies within three (3) months after a
Termination other than for Cause or because of the Participant’s Disability),
then the Participant’s Options may be exercised only to the extent that such
Options would have been exercisable by the Participant on the Termination Date
and must be exercised by the Participant (or the Participant’s legal
representative or authorized assignee) no later than twelve (12) months after
the Termination Date (or such shorter or longer time period not exceeding five
(5) years as may be determined by the Committee), but in any event no later than
the expiration date of the Options.           (c)    If the Participant is
Terminated for Cause, then the Participant’s Options shall expire on such
Participant’s Termination Date, or at such later time and on such conditions as
are determined by the Committee (but in any event, no later than the expiration
date of the Options).

          5.7 Limitations on Exercise. The Committee may specify a reasonable
minimum number of Shares that may be purchased on any exercise of an Option,
provided that such minimum number will not prevent the Participant from
exercising the Option for the full number of Shares for which it is then
exercisable.

          5.8 Modification, Extension or Renewal. The Committee may modify,
extend or renew outstanding Options and authorize the grant of new Options in
substitution therefor, provided that any such action may not, without the
written consent of a Participant, impair any of such Participant’s rights under
any Option previously granted, and provided further that the exercise period of
any Option may not in any event be extended beyond the periods specified in
Section 5.3.

     6. SHARE BONUSES. The Committee may grant Share Bonuses and will determine
the number of Shares subject to the Share Bonus, the Purchase Price of the
Shares subject to the Share Bonus, and all other terms and conditions of the
Share Bonus, subject to the following:

          6.1 Awards of Share Bonuses. Share Bonuses may be awarded pursuant to
an Award Agreement (the “SHARE BONUS AGREEMENT”) that will be in such form
(which need not be the same for each Participant) as the Committee will from
time to time approve, and will comply with and be subject to the terms and
conditions of this Plan. Share Bonuses provide the Participant with the right to
receive a specified number of Shares at the end of a specified vesting period,
or periods, not to exceed, in the case of Participants who are employees of the
Company or any Parent or Subsidiary of the Company, ten (10) years from the date
of grant of the Share Bonus, and, in the case of Participants who are not
employees of the Company or any Parent or Subsidiary of the Company, five (5)
years from the date of grant of the Share Bonus (“VESTING PERIODS”) upon receipt
of the Purchase Price, and may provide that such number will be increased, or
the right to receive Shares accelerated, upon the satisfaction of specified
performance goals. Share Bonuses may vary from Participant to Participant and
between groups of Participants, and may be based upon the achievement of the
Company, Parent or Subsidiary and/or individual performance factors or upon such
other criteria as the Committee may determine.

          6.2 Terms of Share Bonuses. The Committee will determine the number of
Shares to be awarded to the Participant pursuant to a Share Bonus. If the Share
Bonus is being earned upon the satisfaction of performance goals pursuant to a
Share Bonus Agreement, then the Committee will: (a) determine the nature, length
and starting date of any Performance Period for each Share Bonus; (b) determine
the applicable performance goals and Performance Factors, if any; (c) determine
the total number of Shares that may be awarded to the Participant, (d)

4



--------------------------------------------------------------------------------



 



determine the number of Shares that will be issued in each Performance Period
and the effect thereon of the satisfaction of the Performance Factors, including
any provision for acceleration of issuance of Shares, or increase in the number
of such Shares, and (e) determine whether any payment will be required for the
issuance of such Shares other than satisfaction of the Performance Factors and
the payment of the Purchase Price.

          The Committee shall, as soon as practicable after the end of each
Vesting Period or, as the case may be, Performance Period, determine the extent
to which the Share Bonuses have vested or have been earned, and shall thereafter
procure the allotment and issuance to the Participant of the Shares to the
extent vested and/or earned against payment of the Purchase Price. Performance
Periods may overlap and Participants may participate simultaneously with respect
to Share Bonuses that are subject to different Performance Periods and different
performance goals and other criteria. The number of Shares may be fixed or may
vary in accordance with such performance goals and criteria as may be determined
by the Committee. The Committee may adjust the performance goals applicable to
the Share Bonuses to take into account changes in law and accounting or tax
rules and to make such adjustments as the Committee deems necessary or
appropriate to reflect the impact of extraordinary or unusual items, events or
circumstances to avoid windfalls or hardships.

          6.3 Date of Grant. The date of grant of a Share Bonus will be the date
on which the Committee makes the determination to grant such Share Bonus, unless
otherwise specified by the Committee. The Share Bonus Agreement and a copy of
this Plan will be delivered to the Participant within a reasonable time after
the granting of the Share Bonus.

          6.4 Purchase Price. The Purchase Price for each Share subject to a
Share Bonus will be equal to the par value of each such Share. Payment of the
Purchase Price for the Shares subject to a Share Bonus may be made in accordance
with Section 7 of this Plan.

          6.5 Termination. The Share Bonus and all of the Company’s obligations
and the Participant’s rights under the Plan and the Share Bonus Agreement
(except the right to receive Shares already vested and Shares already earned),
shall terminate on the earlier of the Participant’s Termination Date or the date
when all the Shares have been allotted and issued.

          6.6 Modification, Extension or Renewal. The Committee may modify,
extend or renew outstanding Share Bonuses and authorize the grant of new Share
Bonuses in substitution therefor, provided that any such action may not, without
the written consent of a Participant, impair any of such Participant’s rights
under any Share Bonus previously granted.

     7. PAYMENT FOR SHARE PURCHASES.

          7.1 Payment. Payment for Shares purchased pursuant to this Plan may be
made in cash (by check) or, where expressly approved for the Participant by the
Committee and where permitted by law:



(a)    by cancellation of indebtedness of the Company to the Participant;   (b)
   by waiver of compensation due or accrued to the Participant for services
rendered;   (c)    with respect only to purchases upon exercise of an Option,
and provided that a public market for the Company’s Shares exists:



        (1)    through a “same day sale” commitment from the Participant and a
broker-dealer that is a member of the National Association of Securities Dealers
(an “NASD DEALER”) whereby the Participant irrevocably elects to exercise the
Option and to sell a portion of the Shares so purchased to pay for the Exercise
Price, and whereby the NASD Dealer irrevocably commits upon receipt of such
Shares to forward the Exercise Price directly to the Company; or

5



--------------------------------------------------------------------------------



 





  (2)     through a “margin” commitment from the Participant and a NASD Dealer
whereby the Participant irrevocably elects to exercise the Option and to pledge
the Shares so purchased to the NASD Dealer in a margin account as security for a
loan from the NASD Dealer in the amount of the Exercise Price, and whereby the
NASD Dealer irrevocably commits upon receipt of such Shares to forward the
Exercise Price directly to the Company;



(d)    conversion of a convertible note issued by the Company, the terms of
which provide that it is convertible into Shares issuable pursuant to the Plan
(with the principal amount and any accrued interest being converted and credited
dollar for dollar to the payment of the Exercise Price or, as the case may be,
the Purchase Price);   (e)    by the Company, as permitted by applicable laws;
or   (f)    by any combination of the foregoing.

     8. WITHHOLDING TAXES. Whenever Shares are to be issued in satisfaction of
Awards granted under this Plan, the Company may require the Participant to remit
to the Company an amount sufficient to satisfy federal, state and local
withholding tax requirements prior to the delivery of any certificate or
certificates for such Shares. Whenever, under this Plan, payments in
satisfaction of Awards are to be made in cash, such payment will be net of an
amount sufficient to satisfy federal, state, and local withholding tax
requirements.

     9. TRANSFERABILITY.

          9.1 Except as otherwise provided in this Section 9, Awards granted
under this Plan, and any interest therein, will not be transferable or
assignable by a Participant, and may not be made subject to execution,
attachment or similar process, otherwise than by will or by the laws of descent
and distribution or as determined by the Committee and set forth in the Award
Agreement with respect to Awards. Notwithstanding the foregoing, (i)
Participants may transfer or assign their Awards to Family Members through a
gift or a domestic relations order (and not in a transfer for value), and (ii)
if the terms of the applicable instrument evidencing the grant of an Award so
provide, Participants who reside outside of the United States and Singapore may
assign their Awards to a financial institution outside of the United States and
Singapore that has been approved by the Committee, in accordance with the terms
of the applicable instrument. The Participant shall be solely responsible for
effecting any such assignment, and for ensuring that such assignment is valid,
legal and binding under all applicable laws. The Committee shall have the
discretion to adopt such rules as it deems necessary to ensure that any
assignment is in compliance with all applicable laws.

          9.2 NQSOs. Unless otherwise restricted by the Committee, an NQSO shall
be exercisable: (i) during the Participant’s lifetime only by (A) the
Participant, (B) the Participant’s guardian or legal representative, (C) a
Family Member of the Participant who has acquired the NQSO by “permitted
transfer;” as defined below, (ii) by a transferee that is permitted pursuant to
clause (ii) of Section 9.1, for such period as may be authorized by the terms of
the applicable instrument evidencing the grant of the applicable Option, or by
the Committee, and (iii) after Participant’s death, by the legal representative
of the Participant’s heirs or legatees. “Permitted transfer” means any transfer
of an interest in such NQSO by gift or domestic relations order effected by the
Participant during the Participant’s lifetime. A permitted transfer shall not
include any transfer for value; provided that the following shall be permitted
transfers and shall not be considered to be transfers for value: (a) a transfer
under a domestic relations order in settlement of marital property rights or (b)
a transfer to an entity in which more than fifty percent of the voting interests
are owned by Family Members or the Participant in exchange for an interest in
that entity.

     10. PRIVILEGES OF SHARE OWNERSHIP. No Participant will have any of the
rights of a shareholder with respect to any Shares until the Shares are issued
to the Participant. After Shares are issued to the Participant, the Participant
will be a shareholder and have all the rights of a shareholder with respect to
such Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares.

6



--------------------------------------------------------------------------------



 



     11. CERTIFICATES. All certificates for Shares or other securities delivered
under this Plan will be subject to such share transfer orders, legends and other
restrictions as the Committee may deem necessary or advisable, including
restrictions under any applicable federal, state or foreign securities law, or
any rules, regulations and other requirements of the SEC or any stock exchange
or automated quotation system upon which the Shares may be listed or quoted.

     12. EXCHANGE AND BUYOUT OF AWARDS. The Committee may, at any time or from
time to time and subject to compliance with all applicable laws and regulations,
authorize the Company, with the consent of the respective Participants, to issue
new Awards in exchange for the surrender and cancellation of any or all
outstanding Awards. The Committee may at any time and subject to compliance with
all applicable laws and regulations buy from a Participant an Award previously
granted with payment in cash, Shares or other consideration, based on such terms
and conditions as the Committee and the Participant may agree.

     13. SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award will not be
effective unless such Award is in compliance with all applicable federal and
state securities laws, rules and regulations of any governmental body, and the
requirements of any stock exchange or automated quotation system upon which the
Shares may then be listed or quoted, as they are in effect on the date of grant
of the Award and also on the date of exercise or other issuance. Notwithstanding
any other provision in this Plan, the Company will have no obligation to issue
or deliver certificates for Shares under this Plan prior to: (a) obtaining any
approvals from governmental agencies that the Company determines are necessary
or advisable; and/or (b) completion of any registration or other qualification
of such Shares under any state or federal law or ruling of any governmental body
that the Company determines to be necessary or advisable. The Company will be
under no obligation to register the Shares with the SEC or to effect compliance
with the registration, qualification or listing requirements of any state
securities laws, stock exchange or automated quotation system, and the Company
will have no liability for any inability or failure to do so.

     14. NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Award granted
under this Plan will confer or be deemed to confer on any Participant any right
to continue in the employ of, or to continue any other relationship with, the
Company or any Parent or Subsidiary of the Company or limit in any way the right
of the Company or any Parent or Subsidiary of the Company to terminate
Participant’s employment or other relationship at any time, with or without
cause.

     15. CORPORATE TRANSACTIONS.

          15.1 Assumption or Replacement of Awards by Successor. In the event of
(a) a dissolution or liquidation of the Company, (b) a merger or consolidation
in which the Company is not the surviving corporation (other than a merger or
consolidation with a wholly-owned subsidiary, a reincorporation of the Company
in a different jurisdiction, or other transaction in which there is no
substantial change in the shareholders of the Company or their relative share
holdings and the Awards granted under this Plan are assumed, converted or
replaced by the successor corporation, which assumption will be binding on all
Participants), (c) a merger in which the Company is the surviving corporation
but after which the shareholders of the Company immediately prior to such merger
(other than any shareholder that merges, or which owns or controls another
corporation that merges, with the Company in such merger) cease to own their
shares or other equity interest in the Company, (d) the sale of substantially
all of the assets of the Company, or (e) the acquisition, sale, or transfer of
more than 50% of the outstanding shares of the Company by tender offer or
similar transaction (each, a “CORPORATE TRANSACTION”), each Option which is at
the time outstanding under this Plan shall automatically accelerate so that each
such Option shall, immediately prior to the specified effective date for the
Corporate Transaction, become fully exercisable with respect to the total number
of Shares at the time subject to such Option and may be exercised for all or any
portion of such Shares. However, subject to the specific terms of a
Participant’s Award Agreement, an outstanding Option under this Plan shall not
so accelerate if and to the extent: (i) such Option is, in connection with the
Corporate Transaction, either to be assumed by the successor corporation or
parent thereof or to be replaced with a comparable Option to purchase shares of
the capital share of the successor corporation or parent thereof, (ii) such
Option is to be replaced with a cash incentive program of the successor
corporation which preserves the Option spread existing at the time of the
Corporate Transaction and provides for subsequent payout in accordance with the
same vesting schedule applicable to such

7



--------------------------------------------------------------------------------



 



Option or (iii) the acceleration of such Option is subject to other limitations
imposed by the Committee at the time of the Option grant. The determination of
Option comparability under clause (i) above shall be made by the Committee, and
its determination shall be final, binding and conclusive.

          15.2 Other Treatment of Awards. Subject to any greater rights granted
to Participants under the foregoing provisions of this Section 15 or other
specific terms of a Participant’s Award Agreement, in the event of the
occurrence of any Corporate Transaction described in Section 15.1, any
outstanding Awards will be treated as provided in the applicable agreement or
plan of merger, consolidation, dissolution, liquidation, or sale of assets.

          15.3 Assumption of Awards by the Company. The Company, from time to
time, also may substitute or assume outstanding awards granted by another
company, whether in connection with an acquisition of such other company or
otherwise, by either; (a) granting an Award under this Plan in substitution of
such other company’s award; or (b) assuming such award as if it had been granted
under this Plan if the terms of such assumed award could be applied to an Award
granted under this Plan. Such substitution or assumption will be permissible if
the holder of the substituted or assumed award would have been eligible to be
granted an Award under this Plan if the other company had applied the rules of
this Plan to such grant. In the event the Company assumes an award granted by
another company, the terms and conditions of such award will remain unchanged
(except that the Exercise Price and the number and nature of Shares issuable
upon exercise of any such Option will be adjusted appropriately pursuant to
Section 424(a) of the Code). In the event the Company elects to grant a new
Option rather than assuming an existing Option, such new Option may be granted
with a similarly adjusted Exercise Price.

     16. ADOPTION. This Plan will become effective on the date on which the
Board adopts the Plan (the “EFFECTIVE DATE”).

     17. TERM OF PLAN/GOVERNING LAW. Unless earlier terminated as provided
herein, this Plan will terminate ten (10) years from the date this Plan is
adopted by the Board. This Plan and all agreements thereunder shall be governed
by and construed in accordance with the laws of the State of California.

     18. AMENDMENT OR TERMINATION OF PLAN. The Board has complete and exclusive
power and authority to amend or modify the Plan (or any component thereof) in
any or all respects whatsoever. However, no such amendment or modification shall
adversely affect rights and obligations with respect to Awards at the time
outstanding under the Plan, unless the Participant consents to such amendment.

          The Board may at any time terminate or amend this Plan in any respect,
including without limitation amendment of any form of Award Agreement or
instrument to be executed pursuant to this Plan.

     19. NONEXCLUSIVITY OF THE PLAN. Neither the adoption of this Plan by the
Board nor any provision of this Plan will be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including, without limitation, the
granting of share options and bonuses otherwise than under this Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.

     20. DEFINITIONS. As used in this Plan, the following terms will have the
following meanings:

          “AWARD” means any Options or Share Bonuses granted under this Plan.

          “AWARD AGREEMENT” means, with respect to each Award, the signed
written agreement between the Company and the Participant setting forth the
terms and conditions of the Award.

          “BOARD” means the Board of Directors of the Company.

          “CAUSE” means (a) the commission of an act of theft, embezzlement,
fraud, dishonesty, (b) a breach of fiduciary duty to the Company or a Parent or
Subsidiary of the Company or (c) a failure to materially perform the customary
duties of the employee’s employment.

8



--------------------------------------------------------------------------------



 



          “CODE” means the Internal Revenue Code of 1986, as amended.

          “COMMITTEE” means the Compensation Committee of the Board.

          “COMPANY” means Flextronics International Ltd. or any successor
corporation.

          “DISABILITY” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

          “EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended.

          “EXERCISE PRICE” means the price at which a holder of an Option may
purchase the Shares issuable upon exercise of the Option.

          “FAIR MARKET VALUE” means, as of any date, the value of the Shares
determined as follows:



        (a)    if such Shares are then quoted on the Nasdaq National Market, the
closing price of such Shares on the Nasdaq National Market on the date of
determination as reported in The Wall Street Journal;           (b)    if such
Shares are publicly traded and are then listed on a national securities
exchange, the closing price of such Shares on the date of determination on the
principal national securities exchange on which the Shares are listed or
admitted to trading as reported in The Wall Street Journal;           (c)    if
such Shares are publicly traded but are not quoted on the Nasdaq National Market
nor listed or admitted to trading on a national securities exchange, the average
of the closing bid and asked prices on the date of determination as reported in
The Wall Street Journal; or           (d)    if none of the foregoing is
applicable, by the Committee in good faith.           “FAMILY MEMBER” includes
any of the following:           (a)    child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law of the Participant, including any such person with such
relationship to the Participant by adoption;           (b)    any person (other
than a tenant or employee) sharing the Participant’s household;           (c)   
a trust in which the persons in (a) and (b) have more than fifty percent of the
beneficial interest;           (d)    a foundation in which the persons in
(a) and (b) or the Participant control the management of assets; or          
(e)    any other entity in which the persons in (a) and (b) or the Participant
own more than fifty percent of the voting interest.

          “INSIDER” means an officer or director of the Company or any other
person whose transactions in the Company’s Shares are subject to Section 16 of
the Exchange Act.

          “OPTION” means an award of an option to purchase Shares pursuant to
Sections 5.

9



--------------------------------------------------------------------------------



 



           “PARENT” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company if each of such
corporations other than the Company owns shares possessing more than 50% of the
total combined voting power of all classes of shares in one of the other
corporations in such chain.

          “PARTICIPANT” means a person who receives an Award under this Plan.

          “PERFORMANCE FACTORS” means such factors as may be selected by the
Committee, in it sole discretion, including, but not limited to, the following
measures, to determine whether the performance goals established by the
Committee and applicable to Awards have been satisfied:



(a)    Net revenue and/or net revenue growth;   (b)    Earnings before income
taxes and amortization and/or earnings before income taxes and amortization
growth;   (c)    Operating income and/or operating income growth;   (d)    Net
income and/or net income growth;   (e)    Earnings per share and/or earnings per
share growth;   (f)    Total shareholder return and/or total shareholder return
growth;   (g)    Return on equity;   (h)    Operating cash flow return on
income;   (i)    Adjusted operating cash flow return on income;   (j)   
Economic value added;   (k)    Cash conversion cycle;   (l)    Return on
Invested Capital; and   (k)    Individual confidential business objectives.

     It is in the sole discretion of the Committee to determine if any
extraordinary, unusual or one-time charges are to be included or excluded in
such Performance Factors.

          “PERFORMANCE PERIOD” means the period of service determined by the
Committee, not to exceed five years, during which years of service or
performance is to be measured for Share Bonuses.

          “PLAN” means this Flextronics International Ltd. 2002 Interim
Incentive Plan, as amended from time to time.

          “PURCHASE PRICE” means the price at which a holder of a Share Bonus
may purchase the Shares issuable pursuant to the Share Bonus.

          “SEC” means the Securities and Exchange Commission.

          “SECURITIES ACT” means the Securities Act of 1933, as amended.

10



--------------------------------------------------------------------------------



 



          “SHARES” means ordinary shares of par value S$0.01 each in the capital
of the Company reserved for issuance under this Plan, as adjusted pursuant to
Sections 2 and 15, and any successor security.

          “SHARE BONUS” means an award of Shares pursuant to Section 6.

          “SUBSIDIARY” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain owns shares
possessing more than 50% of the total combined voting power of all classes of
shares in one of the other corporations in such chain.

          “TERMINATION” or “TERMINATED” means, for purposes of this Plan with
respect to a Participant, that the Participant has for any reason ceased to
provide services as an employee, officer or director to the Company or a Parent
or Subsidiary of the Company. An employee will not be deemed to have ceased to
provide services in the case of (i) sick leave, (ii) military leave, or (iii)
any other leave of absence approved by the Committee. In the case of any
employee on an approved leave of absence, the Committee may make such provisions
respecting suspension of vesting of the Award while on leave from the employ of
the Company or a Subsidiary as it may deem appropriate, except that in no event
may an Option be exercised after the expiration of the term set forth in the
Share Option Agreement. The Committee will have sole discretion to determine
whether a Participant has ceased to provide services and the effective date on
which the Participant ceased to provide services (the “TERMINATION DATE”).

11